Citation Nr: 1002810	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-23 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to service connection for arthritis of the 
hips.

3.  Entitlement to service connection for arthritis of the 
knees.

4.  Entitlement to service connection for arthritis of the 
upper back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from February 1943 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In June 2009 the Board remanded these issues for further 
development. The file has now been returned to the Board for 
further appellate review.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

Arthritis of the Veteran's hands, hips, knees and upper back 
is etiologically related to his active service.


CONCLUSION OF LAW

Arthritis of the hands, hips, knees and upper back was 
incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny 
a claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes at the outset that the Veteran is service-
connected for degenerative joint disease of the lumbar spine.  

As discussed above, the Veteran's service treatment records 
are not available.  A veteran is competent to report about 
factual matters about which he has firsthand knowledge, 
including experiencing pain during service, reporting to sick 
call, and undergoing treatment.  Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Further, case law does not lower the 
legal standard for proving a case of service connection, but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

The Veteran's discharge certificate documents he served as a 
gunner in a 155-mm howitzer crew in the Mediterranean Theater 
during World War II; his credited campaigns are Naples-
Foggia, Rome-Arno, Northern Apennines and Po Valley.  In its 
June 2009 remand the Board acknowledged the Veteran had 
performed physically demanding duties while on active 
service.

The earliest evidence of joint pain is a June 1973 private 
treatment note showing complaint of pain referable to the low 
back and left lower extremity, reportedly of 15 years' 
duration.  

The medical evidence of record satisfactorily establishes 
that the Veteran current has the disabilities at issue in 
this appeal.  

The record also contains medical opinion addressing the 
etiology of the Veteran's arthritis.

A February 2005 letter from Dr. W.J., an orthopedic surgeon, 
states he began in the 1980s to treat the Veteran for 
arthritis of the hips, knees, ankles, feet, shoulders, 
elbows, wrists and hands.  Dr. W.J. stated the Veteran had 
provided a history of the onset during the winters of 1943-
1944 and 1944-1945 during which he was exposed to living in 
foxholes in mud, snow and freezing rain.  Dr. W.J. stated he 
had no doubt the onset of the Veteran's disease began under 
those extreme living conditions.

The Veteran had a VA medical examination in April 2006.  The 
examiner diagnosed degenerative disease of the hips, knees 
and hands; the examination report is silent in regard to the 
cervical or thoracolumbar spine.  The examiner opined it is 
at least as likely as not the Veteran's low back (lumbosacral 
spine) disorder is related to service, but less likely than 
not that the arthritis of the hips, knees and hands is 
related to active service.  The examiner stated as rationale 
that the Veteran had denied specific injuries to those 
joints, and the degenerative joint disease had taken years to 
accumulate.  Accordingly, the Veteran's active service played 
very little role in creating the current degenerative joint 
disease in those joints.

In August 2006 the Veteran submitted several internet 
articles showing active service is very demanding from a 
musculoskeletal perspective and that osteoarthritis has no 
defined cause, although there are a number of risk factors.  
He also submitted current Army military occupational 
specialty (MOS) criteria showing that performing duties as an 
artillery crewman is physically arduous.

The Veteran was reexamined by VA in September 2009.  The 
examiner diagnosed osteoarthritis of both hips, both knees 
and the thoracolumbar spine; although the hands were 
examined, no diagnosis pertaining to the hands was rendered.  
The examiner stated there is no clear-cut etiological 
connection demonstrated from objective evidence in the claims 
file of osteoarthritis being related to or caused by trauma 
as related by the Veteran.  The examiner stated there 
certainly is arthritis, but based on the claims file there is 
no documentation of an etiological connection.  Accordingly, 
the examiner stated it is less likely than not that trauma is 
the etiological cause of the Veteran's osteoarthritis.      

On review of the evidence above, the Board has determined 
that the evidence supportive of the claims is at least in 
equipoise with that against the claim.  The Veteran's private 
physician has provided a clear opinion supporting the claims.  
The April 2006 examiner that it is less likely than not that 
the arthritis of the Veteran's hips, knees and hands is 
related to active service, but he did not state that active 
service played no role in the Veteran's development of 
arthritis in those joints.  Instead, he said the Veteran's 
active service played very little role in creating the 
current degenerative joint disease in those joints.  
Moreover, the Board has not found the negative opinion 
provided by the September 2009 examiner to be persuasive.  
His opinion was based on the absence of objective evidence of 
a causal connection in the claims folder.  He did not 
adequately address the history provided by the Veteran or the 
private physician's favorable opinion.  

Accordingly, with the resolution of reasonable doubt in the 
Veteran's favor, service connection is in order for arthritis 
of the hands, hips, knees, and upper back.

ORDER

Service connection for arthritis of the hands is granted.

Service connection for arthritis of the hips is granted.

Service connection for arthritis of the knees is granted.

Service connection for arthritis of the upper back is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


